DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: There was no prior art found that teaches or suggest a shielding device for shading and rain-protection purposes, the shielding device comprising: a textile sheet material which is tensioned or can be rolled out into a planar configuration and is adapted to form a shield against solar radiation or rain, the textile sheet material having a woven fabric and a foam layer, the foam layer having foam pores that are separated from one another by solid foam walls, the foam layer being applied on at least one major surface of the woven fabric, the foam layer being open-pored; and wherein the woven fabric is a two-layered woven structure made from warp threads forming a warp thread layer, and weft threads forming a weft thread layer, one surface of the weft thread layer being engaged with the warp thread layer, the warp threads being tensioned in a substantially linear manner and the weft threads being tensioned in a substantially linear manner, the warp threads and weft threads being connected to one another to form a lattice-shaped structure wherein the warp threads and weft threads define elongate rectangular openings in the woven fabric, the openings in the woven fabric being delimited on the long side thereof by the weft threads, and wherein the textile sheet material is adapted to be positioned with the foam layer forming the upper surface of the textile sheet material.
EP 2527507 appears to be the closest prior art found, however it fails to teach the flat textile structure having a foam layer with foam pores separated by solid foam walls and the foam layer being applied by a coating method on one side of the woven fabric and being designed with open pores and lastly that the top side of the flat textile structure is provided with a foam layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



AP